SUMMARY OPINION
POPOVICH, Chief Judge.
Appellant Rick Raddatz appeals from a district court order denying his post-conviction request for execution of a stayed sentence. Appellant was originally sentenced to 15 months in prison with the sentence stayed for 10 years. He is presently serving a prison sentence on another felony. We reverse.
FACTS
Appellant pleaded guilty to one count of burglary with a tool on July 5, 1982. He was sentenced to prison for 15 months with a stay of execution for 10 years with probation to begin on his release from confinement on other subsequently imposed sentences which were pending. On February 10, 1984, appellant filed a petition for post-conviction relief requesting execution of the stayed 15 month sentence. The trial court (1) denied appellant’s request for execution of the sentence, (2) modified the sentence duration to one year and one day, and (3) ordered the 10 year probationary period to commence retroactively from the date of original sentencing.
ISSUE
Is appellant entitled to execution of a stayed sentence to run concurrent with the prison sentence presently being served?
ANALYSIS
A defendant serving a prison sentence on a felony has the right to execution of a prior probationary sentence. State v. Randolph, 316 N.W.2d 508, 510 (Minn.1982); see State v. Anderson, 345 N.W.2d 764, 766 (Minn.1984); State v. Ott, 341 N.W.2d 883, 884 (Minn.1984); State v. Murto, 316 N.W.2d 739, 740 (Minn.1982); State v. Smith, 316 N.W.2d 562, 562 (Minn.1982); State v. Sargent, 355 N.W.2d 179 (Minn.Ct.App.1984); State v. Burdick, 355 N.W.2d 176 (Minn.Ct.App.1984); State v. Roesch, 349 N.W.2d 348, 349 (Minn.Ct.App.1984); State v. Wesenberg, 348 N.W.2d 117, 118 (Minn.Ct.App.1984).
DECISION
Appellant is entitled to execution of his stayed probationary sentence.
Reversed.